PER CURIAM
This is a companion case to State v. Girard (A161121), 284 Or App 845, 395 P3d 645 (2017), decided today. In that case, we sustained defendant’s conviction for second-degree escape. This appeal concerns the trial court’s revocation of defendant’s probation based on defendant’s conviction in the companion case. On appeal, defendant’s sole argument is that, in view of the trial court’s reason for revoking probation, we would be required to reverse in this case if we were to set aside defendant’s conviction for second-degree escape in the companion case. But, as noted, we have sustained the conviction in the companion case.1 As a result, defendant’s sole argument for reversal in this case necessarily fails.
Affirmed.

 The conviction was based on two counts that merged. Although we concluded that defendant was entitled to entry of judgment of acquittal as to one of the two merged counts, we concluded that the trial court properly found defendant guilty on the other count. We therefore remanded for entry of a judgment reflecting a conviction on Count 2. Girard, 284 Or App at 851.